DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 14, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 1, the impedance detection controller causes at least two transient variations to an operating current of the LED tube lamp and limits the operating current of the LED tube lamp to not exceed 5 MIU in root-mean-square (RMS), and wherein a duration of each transient variation does not exceed 1 millisecond when the impedance detection controller performs the impedance detection.
Claim 14, causing at least one transient variation to an operating current of the LED tube lamp; receiving a first signal indicating a voltage level of an external driving signal received by the LED tube lamp; receiving a second signal indicating an amount of the operating current; generating a detection result according to the first signal and the second signal; when the detection result indicates the LED tube lamp is electrically connected to the foreign external impedance, repeatedly performing the above steps
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heilman et al. (2018/0310370) and Zhao (10,117,296) disclose an LED tube lamp comprising: an LED module, configured to emit light in response to a driving current; and a power supply module, electrically connected to the LED module to provide the driving current based on an external driving signal, wherein the power supply module comprises: an impedance detection controller, configured to perform, before the LED tube lamp is lighted up, an impedance detection to determine whether the LED tube lamp is electrically connected to a foreign external impedance in series, wherein when the LED tube lamp is connected to the foreign external impedance in series provide no current; but there is no teaching of the allowable subject matter described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/24/22